Order entered February 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01356-CV

                    OLGA LESYA SYTNIANSKA ZEDRICK, Appellant

                                               V.

                               STANISLAV BILDER, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04816-2017

                                           ORDER
       Before the Court is appellant’s February 21, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to March 8, 2019.

We caution appellant that further extension requests will be disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE